DETAILED ACTION
This Action is a response to the reply received 13 August 2021. Claims 1 and 6 are amended; claims 3 and 8 are canceled; no claims are newly added. Claims 1-2, 4-7 and 9-10 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: at lines 27-28 of claim 1, the claim limitation “where the diagnosis level is set to one of the first setting value to 1” should read “where the diagnosis level is set such that the first setting value is set to 1” or similar, or the “one of the” should further read an alternative to “the first setting value”. A similar limitation in claim 6 should be likewise corrected. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, Hirohisa, U.S. 2013/0246001 A1 (hereinafter referred to as “Uchida”) in view of Doster et al., U.S. 2014/0075138 A1 (hereinafter referred to as “Doster”) and Wagner et al., U.S. 9,652,306 B1 (hereinafter referred to as “Wagner”).

Regarding claim 1, Uchida teaches: An information processing apparatus comprising: a memory in which a monitor program is stored; and a processor coupled to the memory (Uchida, e.g., FIG. 22, CPU 101 and storage devices 102-103) and configured to:
	execute the monitor program with a first amount of information contained in log information to be output during an execution of the monitor program (Uchida, e.g., FIG. 2, showing normal CPU status wherein hardware log monitoring has a first frequency, and CPU status and CPU utilization monitoring each have a second monitoring frequency. Examiner’s note: “log information” is information that can be logged. An amount of information contained ;
	detect an occurrence of a failure while the monitor program is being executed with the first amount (Uchida, e.g., ¶¶51-52, “When a change in status is detected from the status information stored in the status information storage unit 12, the abnormality monitoring unit 5 changes the frequency of status monitoring on the relevant servers to be monitored 2 and on monitoring items … abnormality monitoring unit 5 changes the frequency of log monitoring on the corresponding servers to be monitored 2 and on monitoring items, and notifies the log monitoring unit 7 of the changed frequency of log monitoring …” See also, e.g., ¶67, “status acquisition unit 51 monitors the status information storage unit 12 on a regular basis to detect a change in the status information …” and more generally FIGs. 5-12 wherein the determination of a change in status results in a search for an appropriate change in monitoring frequency, a generation of a monitoring frequency change instruction, and processing of the instruction);
	change an amount of the information contained in the log information from the first amount to a second amount larger than the first amount by increasing a [level of detail] of the log information, when the occurrence of the failure is detected while the monitor program is being executed with the first amount; execute the monitor program with the second amount (Uchida, e.g., FIG. 2, showing CPU error status, wherein hardware log, CPU status, and CPU utilization monitoring frequencies each different amounts than the normal status frequencies. Examiner’s note: increasing the frequency at which information is obtained increases the “level of detail” of the log information by providing a more detailed, granular set of data points regarding specific consumption. However, Examiner additionally cites to Wagner ;
	change the amount of the information contained in log information from the second amount to a third amount smaller than the second amount by decreasing a [level of detail] of the log information, when the occurrence of the failure is not detected while the monitor program is being executed with the second amount; execute the monitor program with the third amount (Uchida, e.g., FIG. 2, showing CPU warning status, wherein hardware log, CPU status, and CPU utilization monitoring frequencies each different amounts than the normal status frequencies and error status frequencies)
determine whether the occurrence of the failure is detected while gradually decrementing a diagnosis level that indicates a setting value of the amount of the information contained in the log information from a first setting value that corresponds to the third amount to 1, when the occurrence of the failure is not detected while the monitor program is being executed with the third amount [interpretation: decrementing the diagnosis level to 1 represents a gradual increase in the information collected, such that a diagnosis level of 1 collects the largest amount of information (see Spec. at ¶¶0098-101 et seq.)] (Uchida, e.g., FIG. 2, showing CPU warning status, wherein hardware log, CPU status, and CPU utilization monitoring frequencies each different amounts than the normal status frequencies and error status frequencies. That is, the error is not detected, but a condition representing a potential error has been discovered resulting in an increase in log information collected, consistent with decrementing the diagnosis level such that the highest amount of information is subsequently collected which is further consistent with the interpretation noted above).
analyze the log information, when the occurrence of the failure is detected while the monitor program is being executed with the second amount or executed with the third amount (Doster, e.g., ¶47, “If the logging program 8 detects an error during processing of the data set being monitored or if it has been signaled by another program that an error has been detected … log user interface 20 may provide a log analysis tool … to permit the user to filter the logged updates in the log data sets …” Examiner’s note: an error or warning condition is detected during second or third amount execution of the monitor program of Uchida) …
analyze the log information when the occurrence of the failure is detected during the execution of the monitoring program in a state where the diagnosis level is set to one of the first setting value to 1 (Doster, e.g., ¶47, “If the logging program 8 detects an error during processing of the data set being monitored or if it has been signaled by another program that an error has been detected … log user interface 20 may provide a log analysis tool … to permit the user to filter the logged updates in the log data sets …” Examiner’s note: an error or warning condition is detected during an increased to maximum log granularity as cited above with respect to Uchida) for the purpose of completing an analysis of log information if one or more errors have been detected during an execution (Doster, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing monitoring of one or more aspects of a computing device of Uchida to provide for analyzing the log information when the occurrence of the failure is detected while the monitor program is Id.).
	Uchida in view of Doster does not specifically teach that increasing an amount of log information comprises increasing a level of detail of the log information, in particular if to increase the level of detail is interpreted as collecting a larger number of types of information. However, Wagner does teach: [change an amount of the information … by increasing or decreasing a] level of detail [of the log information …] (Wagner, e.g., 13:48-14:6, “account owner may want to see the log data associated with his or her account only once a day under normal circumstances, but if there is something unusual happening with his or her account, the account owner may want to see more frequent updates … frontend 120, upon detecting an occurrence that satisfies certain threshold criteria, may adjust the frequency at which updates are provided … Similar techniques may be applied to logging. For example, the frontend 120, upon detecting an increased error rate or a spike in the number of events received, may cause a control function to be executed, where the control function is configured to turn up the granularity of the logged metrics (e.g., frequency, breadth, level of detail, etc.) …” Examiner’s note: this portion of the disclosure discusses dynamic changing, wherein under normal circumstances a reduced amount of data is obtained. Though the more specific example regarding increasing a level of granularity does not further explain a reduction in said granularity should the error rate return to normal, this teaching in combination with the earlier citation is ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing monitoring of one or more aspects of a computing device of Uchida in view of Doster to provide that increasing an amount of log information comprises increasing a level of detail of the log information, in particular if to increase the level of detail is interpreted as collecting a larger number of types of information because the disclosure of Wagner shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing monitoring of one or more aspects of a computing device to provide that increasing an amount of log information comprises increasing a level of detail of the log information, in particular if to increase the level of detail is interpreted as collecting a larger number of types of information for the purpose of obtaining information at a more detailed level of granularity when certain computing conditions are observed and additional detail regarding the operating environment would be helpful to diagnose an issue (Wagner, Id.).

Claim 6 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 6, Uchida further teaches: A computer-readable non-transitory recording medium having stored thereon a program that causes a computer to execute a procedure (Uchida, e.g., FIG. 22 and ¶¶136-140 describing a computing system including stored code that may be read from a recording medium by a computer to perform the operations disclosed).

Regarding claim 2, the rejection of claim 1 is incorporated, and Uchida further teaches: wherein the processor is further configured to: generate information that indicates a failure location of the monitor program when the occurrence of the failure is detected while the monitor program is being executed with the first amount (Uchida, e.g., ¶115, “how processes are operated when an error has occurred in the CPU of the server to be monitored 2A …” See also, e.g., FIG. 19A-F and ¶¶118-125, describing, in response to detecting the CPU error in the specific server, generating a monitoring change instruction to change one or more monitoring frequencies for the server);
	adjust the amount of the information contained in the log information to be output at the failure occurrence location to the second amount, when the monitor program is executed with the second amount; and adjust the amount of the information contained in the log information to be output at the failure occurrence location to the third amount, when the monitor program is executed with the third amount (Uchida, e.g., FIG. 2, showing changes to log amounts simultaneous to changes in monitoring amounts when error or warning conditions occur (i.e. consistent with third and second amounts respectively as disclosed above with respect to claim 1 and incorporated herein)).

Claim 7 is rejected for the reasons given in the rejections of claim 2 above.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Doster and Wagner, and in further view of Lin, Wei-Chih, U.S. 8,769,252 B2 (hereinafter referred to as “Lin”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Uchida in view of Doster and Wagner does not teach that the monitor program is performed by a BIOS and that the processor is configured to detect a hang-up of the monitor program as the failure. However, Lin does teach: wherein the monitor program is performed by a Basic Input/Output System (BIOS) (Lin, e.g., FIG. 2, wherein the BIOS chip monitors a keyboard controller monitor and vice-versa), and
	wherein the processor is configured to detect a hang-up of the monitor program as the occurrence of the failure (Lin, e.g., FIG. 2, wherein it is determined that one or more of the BIOS chip (which comprises a monitor program as indicated above) or the keyboard controller monitor are in an error state comprising a hang up state, and engages in a reset operation of the hung up monitor in response. Examiner notes that monitoring of the keyboard is being performed by the BIOS (therefore the monitor program) and the keyboard controller monitor in this instance is therefore the processor which is determining whether the BIOS monitor program is hung up) for the purpose of performing monitoring in a computer hardware environment and determining whether the monitor program has hung up (Lin, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing monitoring of one or more aspects of a computing device of Uchida in view of Doster and Wagner to provide that the monitor program is performed by a BIOS and that the processor is configured to detect a hang-up of the monitor program as the failure because the disclosure of Id.).

Claim 9 is rejected for the reasons given in the rejection of claim 4 above.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida and Doster in view of Wagner and Lin, and in further view of Atherton et al., U.S. 2017/0060807 A1 (hereinafter referred to as “Atherton”).

Regarding claim 5, the rejection of claim 4 is incorporated, but Uchida and Doster in view of Wagner and Lin do not teach an extension slot over which an extension device is mounted and log information output from registers of the slot and the device. However, Atherton does teach: an extension slot over which an extension device is mounted (Atherton, e.g., FIG. 1, e.g., slots 112a-n and expansion (extension) devices 110a-n),
	wherein the log information that is output while the monitor program is being executed with the second amount includes information acquired from a register of the extension device and information acquired from a register of the extension slot (Atherton, e.g., ¶46, “… initialize a plurality of expansion bus registers, each expansion bus register being associated with an expansion bus slot, monitor for flow control packets on an expansion bus; extract flow control data from the flow control packets, the flow control data relating to a plurality of expansion devices operating on the expansion bus, and write flow control data to the plurality of expansion bus registers based on the flow control packets …” Examiner’s note: packet information from a device is written to an expansion bus register associated with the slot to which the expansion device is connected. This information is then used to determine expansion arrangement optimization to maximize throughput. That is, information from the extension device is logged into an associated register, which is then used by a different process to perform an analysis) for the purpose of gathering log data from a plurality of physical hardware locations (Atherton, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing monitoring of one or more aspects of a computing device of Uchida and Doster in view of Wagner and Lin to provide for an extension slot over which an extension device is mounted and log information output from registers of the slot and the device because the disclosure of Atherton shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing monitoring of one or more aspects of a computing device to provide for an extension slot over which an extension device is mounted and log information output from registers of the slot and the device for the purpose of gathering log data from a plurality of physical hardware locations (Atherton, Id.).

Claim 10 is rejected for the reasons given in the rejection of claim 5 above.


Response to Arguments
In the Remarks, Applicant Argues: The amendments to the independent claims distinguish over the teachings of Uchida, in particular that Uchida’s disclosure of a different instruction target, monitoring item, and frequency of monitoring by each CPU status does not teach the amended limitations (Resp. at 7-8).

Examiner’s Response: In view of the amendments, Examiner cites to additional portions of Uchida and Doster. In particular, Examiner notes that Uchida teaches that log frequency may be increased depending on the condition: normal, warning or error. A warning is not an error, but a condition which may be representative of a potential error or a condition meriting more detailed monitoring. A review of the Specification shows that decrementing the diagnosis level to 1 results in a collection of a maximum amount of information, consistent with Uchida’s increase in log granularity when a warning (not an error) is detected, such that the error may be detected at the maximum granularity level.
	In view of the foregoing, the rejections are maintained under the new grounds set forth in full above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).

Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191